16-01288-scc      Doc 49     Filed 08/13/19     Entered 08/13/19 15:34:52      Main Document
                                               Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


   In re
                                                                Chapter 11
   LEHMAN BROTHERS HOLDINGS INC., et al.,
                                                                Case No. 08-13555 (SCC)
                                  Debtors.


   LEHMAN BROTHERS HOLDINGS INC.,
                                                                Adversary Proceeding
                                  Plaintiff,                    No. 16-01019 (SCC)

                    - against -

   1ST ADVANTAGE MORTGAGE, L.L.C. et al.,
                                  Defendants.


   LEHMAN BROTHERS HOLDINGS INC.,
                                                                Adversary Proceeding
                                  Plaintiff,                    No. 16-01288 (SCC)

                    - against -

   CORNERSTONE MORTGAGE, INC.,

                                  Defendant.


   STIPULATION AND ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE

           WHEREAS Plaintiff Lehman Brothers Holdings Inc. (“LBHI”), the Plan Administrator

 under the Modified Third Amended Joint Chapter 11 Plan of Lehman Brothers Holdings Inc.

 and Its Affiliated Debtors, and Defendant Cornerstone Mortgage, Inc. (the “Defendant”) have

 reached a settlement fully and finally resolving all claims asserted against Defendant(s) in the

 above-captioned actions (the “Action”);
16-01288-scc     Doc 49     Filed 08/13/19    Entered 08/13/19 15:34:52       Main Document
                                             Pg 2 of 2


        IT IS HEREBY STIPULATED AND AGREED, by and among counsel for the parties

 hereto, that this Action is hereby dismissed against the Defendant with prejudice, with each

 party to bear its own costs and attorneys’ fees.

 Dated: New York, New York
        August 9, 2019


  By: /s/ Mara R. Lieber_____________               By: _/s/ Joshua A. Rosenthal

  William A. Maher                                  Joshua A. Rosenthal
  James N. Lawlor                                   MEDLIN & HARGRAVE, PC
  Adam M. Bialek                                    3562 Round Barn Circle
  Brant D. Kuehn                                    Santa Rosa, CA 95403
  Mara R. Lieber                                    Telephone: (510) 832-2900
  WOLLMUTH MAHER & DEUTSCH LLP                      Facsimile: (510) 832-2945
  500 Fifth Avenue
  New York, New York 10110
  Telephone: (212) 382-3300
  Facsimile: (212) 382-0050

  Counsel for Lehman Brothers Holdings Inc.
                                                    Counsel for Cornerstone Mortgage, Inc.




 SO ORDERED:

 August 13, 2019
 New York, New York

                                               /S/ Shelley C. Chapman
                                               UNITED STATES BANKRUPTCY JUDGE




                                               -2-
